                         UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF FLORIDA
                        Case No. 21-cv-21253-CIV-WILLIAMS

ANGEL ROBINSON,

      Plaintiff,

vs.

KASEYA US, LLC,

      Defendant.
                                         /

                                        ORDER

      THIS MATTER is before the Court on Magistrate Judge John J. O’Sullivan’s

Report and Recommendation (“Report”) following the June 25, 2021 settlement

conference, during which a settlement was reached by the Parties. (DE 26.) In the

Report, Judge O’Sullivan explains that he “has reviewed the terms of the settlement

agreement” and “finds that the compromised reached by the parties is a fair and

reasonable resolution of the parties’ bona fide dispute.” (Id. at 2.) Accordingly, Judge

O’Sullivan approved the settlement agreement and recommends that the Court dismiss

the case with prejudice and retain jurisdiction until August 26, 2021 to enforce the terms

of the agreement. (Id.) To date, the Parties have not filed objections to the Report and

the time to do so has now passed. Accordingly, upon an independent review of the

Report, the record, and applicable case law, it is ORDERED AND ADJUDGED as follows:

      1.      The Report (DE 26) is ADOPTED AND AFFIRMED.

      2.      This case is DISMISSED WITH PREJUDICE.



                                             1
      3.     The Court will RETAIN JURISDICTION until August 26, 2021 to enforce

the terms of the settlement agreement.

      4.     All remaining motions are DENIED AS MOOT.     The Clerk of Court is

directed to CLOSE this case.

      DONE AND ORDERED in chambers in Miami, Florida this 9th day of July, 2021.




                                         2
